Citation Nr: 9920528	
Decision Date: 07/26/99    Archive Date: 08/03/99

DOCKET NO.  94-34 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for a chronic respiratory 
disorder (lung disease), claimed as the residual of upper 
respiratory infection.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from September 1962 to July 
1993.

When the veteran's claim was last before the Board of 
Veterans' Appeals (the Board) in September 1998, inter alia, 
the issue of entitlement to service connection for a chronic 
respiratory disorder (lung disease), claimed as the residual 
of upper respiratory infection, was remanded to the 
Department of Veterans Affairs (VA) Boise, Idaho Regional 
Office (RO) for additional development.  Following the 
completion of the requested development, the case was 
returned to the Board in June 1999 and is now ready for 
further appellate review.  


FINDINGS OF FACT

No competent medical evidence has been submitted showing that 
the veteran currently has a chronic respiratory disorder or 
lung disease.


CONCLUSION OF LAW

The veteran's claim of service connection for a chronic 
respiratory disorder or lung disease is not well grounded.  
38 U.S.C.A. § 5107(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran, in essence, contends that his claim of 
entitlement to service connection for a chronic respiratory 
disorder or lung disease should be granted, since he 
currently experiences dyspnea on exertion that he believes 
must be related to several upper respiratory infections that 
he experienced during his lengthy period of service.  

By way of history relevant to the issue on appeal, service 
medical records reveal that on numerous occasions in service, 
the veteran received treatment for various upper respiratory 
problems, including pharyngitis and pneumonitis.  In 
addition, in December 1967, the veteran was "run over" by a 
large tractor pulling lawnmower attachments, resulting in a 
sucking wound of the chest, for which he underwent 
thoracotomy and the surgical repair of his diaphragm.  

While on VA medical examination in August 1993, no 
respiratory impairment or lung disease was found, there was 
nonetheless noted a healed scar of the right lateral thorax, 
in conjunction with somewhat less than normal pulmonary 
function tests.  Based upon that examination, in a March 1994 
rating decision, service connection was granted for a 
lacerations scar and ruptured diaphragm as residuals of a 
right chest injury.  

When the issue of entitlement to service connection for a 
chronic respiratory disorder claimed as the residual of upper 
respiratory infection was before the Board in November 1996, 
the matter was remanded for additional development to include 
an additional examination by a pulmonary/respiratory 
specialist.  The purpose of the examination was to more 
accurately determine the exact nature and etiology of his 
claimed respiratory disorder.  The examiner was asked to 
specifically comment as to whether the veteran currently 
suffers from a chronic respiratory disorder/lung disease, and 
whether such disability, if present, is as likely as not the 
result of the veteran's active military service.  It was 
directed that the claims folder be furnished to the examiner 
prior to the evaluation in order to facilitate the study of 
the case.  

Pursuant to the Board's 1996 remand, the veteran was examined 
by a pulmonary specialist, Dr. N.B.C., M.D., of the Boise, 
Idaho VA Medical Center.  In the resulting examination 
report, although a brief medical history was noted, there was 
no indication that the veteran's claims folder was furnished 
to the examiner prior to the examination or that the examiner 
otherwise was able to review that folder.  For example, 
although the medical history that was provided by Dr. N.B.C. 
included the in-service injury to the pneumothorax, there was 
no reference to the in-service treatment of the veteran for 
pharyngitis or pneumonitis.  The resulting diagnosis included 
a history of chest trauma and secondary pneumothorax, but 
noted that it was doubtful that the veteran's only 
respiratory symptoms of dyspnea on moderate exertion "and 
cough are due to his old chest injury."  This finding has 
left open the question of whether the veteran's respiratory 
symptoms could be due to another respiratory disease entity 
such as the one at issue.  (Note: in the September 1997 
rating decision that followed this examination, the RO 
separated the ruptured diaphragm from the residual scar in 
the assessment of the veteran's service-connected residuals 
of the right chest injury and assigned a 10 percent 
evaluation for the ruptured diaphragm.)  

Further, although the veteran's pulmonary function tests and 
chest X-rays were found to be within normal limits in the 
1997 examination, the examiner failed to specifically comment 
as to whether the veteran currently suffers from a chronic 
respiratory disorder/lung disease that is as likely as not 
the result of the veteran's active military service. 

Pursuant to the Board's September 1998 remand, the case was 
referred to the pulmonary specialist, Dr. N.B.C., M.D., of 
the Boise, Idaho VA Medical Center, who had examined the 
veteran in March 1997 for the purpose of a clarification of 
the opinions offered in the report of that examination.  In 
January 1999, Dr. N.B.C. offered additional comments.  In 
those comments, the doctor initially stated that a complete 
review of the veteran's claims folder and the previous March 
1997 examination report had been conducted.  Based upon that 
review, Dr. N.B.C. stated that he had been unable to find 
sufficient evidence that this veteran suffers from a chronic 
respiratory disorder, other than residual scarring due to old 
chest trauma, pneumothorax and diaphragmatic injury.  The 
physician explained that during service the veteran 
frequently received treatment for upper respiratory tract 
infections, diagnosed as "sore throat" and "pharyngitis."  
The physician stated, however, that it is unlikely that these 
illnesses left residual chronic lung disease.  The physician 
concluded that the veteran's subjective complaint of dyspnea 
on exertion is as likely as not not the result of the 
veteran's active military service.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  Additionally, service connection 
may be granted for disability which is proximately due to or 
the result of a service-connected disease or injury.  
38 C.F.R. § 3.310.  Service connection may also be granted 
for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (1997).  

In general, in any claim for benefits, the initial question 
before the Board is whether the veteran has met his burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that his claim is well-grounded.  
38 U.S.C.A. § 5107(a).  The U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) has set forth the 
parameters of what constitutes a well-grounded claim, i.e., a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
section 5107(a).  See Epps v. Gober, 126 F.3d 1464, 1467- 68 
(1997)

More specifically, the Federal Circuit has held that in order 
for a claim to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service disease or injury and the 
current disability.  Id.  

Although the claim need not be conclusive, it must be 
accompanied by evidence.  The VA benefits system requires 
more than just an allegation; a claimant must submit 
supporting evidence.  Furthermore, the evidence must 
"justify a belief by a fair and impartial individual" that 
the claim is plausible.  38 U.S.C.A. § 5107(a); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Lay assertions of medical 
causation or diagnosis cannot constitute competent evidence 
to render a claim well grounded under 38 U.S.C.A. § 5107(a) 
(West 1991).  

The veteran has claimed entitlement to service connection for 
a chronic respiratory disorder.  As noted previously, the 
veteran must satisfy three elements for his claim to be well 
grounded.  The first element that must be satisfied is 
competent medical evidence of a current disability in the 
form of a medical diagnosis.  In this case, while the record 
show that the veteran has complained of dyspnea, no pertinent 
underlying chronic lung pathology has ever been diagnosed.  
Repeated diagnostic testing, including several pulmonary 
function tests, have all shown the respiratory functioning of 
the veteran's lungs to be within normal limits.  Likewise, on 
VA examination in August 1993, and on most recent VA 
examination in March 1997, no respiratory disorder was 
diagnosed.  

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability, not on the basis of the 
symptoms of a disability..  See 38 U.S.C. §§ 1110, 1131.  In 
the absence of proof of a present disability there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992). ).  In this case, the veteran's complaints of dyspnea 
on exertion or otherwise, in and of itself, is a symptom and 
not a disease entity for purposes of compensation benefits.  
See Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  While the 
Board is sympathetic to the veteran's assertions that he 
currently has a respiratory disorder that has yet to be 
identified, he is not qualified to render a medical opinion 
and his statements cannot serve as competent medical evidence 
of a current diagnosis.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  However, if the veteran is hereafter diagnosed 
with a respiratory disorder or lung disease, he is free to 
resubmit his claim of service connection.  Until then, in the 
absence of competent medical evidence presently demonstrating 
a respiratory disorder or lung disease, the Board must 
conclude that the claim of service connection for such a 
disorder or disease is not well grounded and must be denied.  
38 U.S.C.A. § 5107.  

In that regard, the veteran is advised that in order to 
present a well-grounded claim of service connection for a 
respiratory disorder, he must submit competent medical 
evidence showing he currently has a respiratory disorder that 
is linked or related to service.  See 38 U.S.C.A. § 5103(a) 
(West 1991); Robinette v. Brown, 8 Vet. App. 69 (1995); 
Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  Since a well-
grounded claim has not been submitted, the VA is not 
obligated by statute to assist the veteran in the development 
of facts pertinent to his claim of service connection for a 
respiratory disorder.  38 U.S.C.A. § 5107(a).

Although the Board considered and denied the veteran's claims 
on a ground different from that of the RO, which apparently 
denied the claims on the merits, the veteran has not been 
prejudiced by the decision.  In assuming that the claims were 
well grounded, the RO accorded him greater consideration than 
the claims in fact warranted under the circumstances.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Finally, although the veteran served during the Persian Gulf 
War in support of Operation Desert Storm and Desert Shield, 
there is no evidence that he served in the Southwest Asia 
theater of operations during the Persian Gulf War, and it is 
not contended otherwise.  Consequently, the provisions of 38 
C.F.R. § 3.317 (1998) relating to undiagnosed illnesses do 
not apply. 


ORDER

Service connection for a respiratory disorder or lung disease 
is denied.




		
	Michael A. Pappas
	Acting Member, Board of Veterans' Appeals


 

